Exhibit 10

 

--------------------------------------------------------------------------------

 

VOTING AGREEMENT

 

by and between

 

FORTUNE BRANDS, INC.,

 

ACCO WORLD CORPORATION

 

and

 

LANE INDUSTRIES, INC.

 

March 15, 2005

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

VOTING AGREEMENT

 

VOTING AGREEMENT (this “Agreement”), dated as of March 15, 2005, by and among
FORTUNE BRANDS, INC., a Delaware corporation (“Fortune”), ACCO WORLD
CORPORATION, a Delaware corporation (“ACCO”), and LANE INDUSTRIES, INC., a
Delaware Corporation (the “Stockholder”).

 

WITNESSETH:

 

WHEREAS, Fortune, ACCO, Gemini Acquisition Sub, Inc., a Delaware corporation
(“Acquisition Sub”), and General Binding Corporation, a Delaware corporation
(“GBC”), propose to enter into an Agreement and Plan of Merger, dated as of the
date hereof (as amended in accordance with its terms, the “Merger Agreement”;
capitalized terms used but not defined herein shall have the meanings set forth
in the Merger Agreement) providing for a merger of Acquisition Sub with and into
GBC, upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, the Stockholder owns, beneficially and of record, the number of shares
of GBC Common Stock and GBC Class B Common Stock set forth on Exhibit A hereto
(such shares of GBC Common Stock and GBC Class B Common Stock, together with any
other shares of GBC Common Stock and GBC Class B Common Stock of which the
Stockholder acquires beneficial or record ownership after the date hereof and
during the term of this Agreement, whether upon the exercise of options,
warrants or rights, the conversion or exchange of convertible or exchangeable
securities, or by means of purchase, dividend, distribution or otherwise, being
collectively referred to herein as the “Subject Shares”);

 

WHEREAS, the Stockholder, Fortune and ACCO desire to enter into this Agreement
to provide for, among other things, (i) the obligation of the Stockholder to
vote its Subject Shares to approve the Merger Agreement, the Merger and any
other transactions contemplated by the Merger Agreement and (ii) certain
restrictions on the sale or other transfer of the record ownership or the
beneficial ownership, or both, of the Subject Shares by the Stockholder until
the termination of this Agreement;

 

WHEREAS, as a condition to the willingness of Fortune and ACCO to enter into the
Merger Agreement, Fortune and ACCO have required that the Stockholder enter into
this Agreement; and

 

WHEREAS, as a condition to, and in consideration of, the Stockholder’s
willingness to enter into this Agreement, concurrently with execution of this
Agreement ACCO and the Stockholder have entered into a registration rights
agreement (the “Registration Rights Agreement”).

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, to induce Fortune and ACCO to enter into, and in consideration
of their entering into, the Merger Agreement, and in consideration of the
premises and the representations, warranties and agreements contained herein and
in the Registration Rights Agreement, the parties agree as follows:

 

ARTICLE I

 

COVENANTS OF THE STOCKHOLDER

 

Until the termination of this Agreement in accordance with Article 7, the
Stockholder agrees as follows:

 

Section 1.01 Voting of Subject Shares.

 

(a) Subject to the second sentence of Section 8.01 of this Agreement, at any
meeting (whether annual or special, and whether or not an adjourned or postponed
meeting) of stockholders of GBC, however called, or in connection with any
written consent of the stockholders of GBC, to vote upon, or deliver a written
consent with respect to the Merger Agreement, the Merger and any other
transactions contemplated by the Merger Agreement, or in any other circumstances
upon which a vote or other approval with respect to the Merger Agreement, the
Merger and any other transactions contemplated thereby is sought, the
Stockholder shall vote all Subject Shares in favor of the Merger Agreement, the
Merger and any other transactions contemplated by the Merger Agreement, as
applicable, and shall vote all Subject Shares in favor of any other actions
presented to stockholders that are necessary or desirable in furtherance of the
Merger Agreement, the Merger and all other transactions contemplated thereby.
The agreements set forth in the immediately preceding sentence shall equally
apply if such approvals were to be sought by the solicitation of written
consents. It is understood and agreed that the Stockholder shall have no
obligation hereunder to (i) call any meeting of stockholders of GBC, (ii) submit
matters for approval of stockholders of GBC by written consent, or (iii)
otherwise present matters to the vote or approval of stockholders of GBC.

 

(b) At any meeting of stockholders of GBC or at any adjournment thereof or in
any other circumstances upon which the Stockholder’s vote, consent or other
approval is sought, the Stockholder shall vote all Subject Shares against (i)
any action or agreement that would reasonably be expected to result in a breach
in any material respect of any covenant, representation or warranty or any other
obligation or agreement of GBC under the Merger Agreement and (ii) except with
the prior written consent of Fortune, any action or agreement that would
reasonably be expected to adversely affect or delay the Merger in any respect
including, but not limited to: (A) any GBC Acquisition Proposal; (B) any
amendment of GBC’s certificate of incorporation or bylaws other than as
specifically contemplated by the Merger Agreement, any other proposal, action or
transaction involving GBC or any of its Subsidiaries, which amendment or other

 

3



--------------------------------------------------------------------------------

proposal, action or transaction would reasonably be expected to in any manner
impede, frustrate, prevent or nullify the Merger Agreement, the Merger or any of
the other transactions contemplated by the Merger Agreement or change in any
manner the voting rights of any class of GBC’s capital stock; (C) any change in
the Persons who constitute the board of directors of GBC that is not approved in
advance by at least a majority of the Persons who were directors of GBC as of
the date of this Agreement (or their successors who were so approved); (D) any
material change in the present capitalization or dividend policy of GBC; or (E)
any other material change in GBC’s corporate structure or business that would
reasonably be expected to adversely affect or delay the Merger in any respect.
The Stockholder further agrees not to commit or agree to take any action
inconsistent with the foregoing.

 

Section 1.02 Proxies. The Stockholder hereby irrevocably, but subject to the
termination provisions set forth in Article 7 hereof and the provisions of the
second sentence of Section 8.01, appoints and constitutes Christopher J. Klein
and Mark A. Roche (the “Proxy Holders”), and each of them, with full power of
substitution and resubstitution, as proxy for and attorney in fact of the
Stockholder to act with respect to and vote the Subject Shares for and in the
name, place and stead of the Stockholder at any annual, special or other meeting
of the holders of shares of GBC Common Stock and GBC Class B Common Stock and at
any adjournment or postponement thereof or pursuant to any written consent in
lieu of meeting, to the fullest extent that the Subject Shares are entitled to
be voted, on the matters specified in Section 1.01 (the “Specified Matters”).
The Stockholder agrees that (i) this proxy shall be irrevocable, but subject to
the termination provisions set forth in Article 7 hereof and the provisions of
the second sentence of Section 8.01, and coupled with an interest and shall
survive the insolvency or liquidation of the Stockholder and (ii) the
Stockholder will take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy and hereby revokes any
proxy or power of attorney previously granted by the Stockholder with respect to
the Subject Shares. Without limiting the Stockholder’s obligations under Section
1.01, the Stockholder shall not during the term of this Agreement in connection
with any of the Specified Matters grant any other proxy or power of attorney
with respect to any of the Subject Shares in respect of the Specified Matters,
deposit any of the Subject Shares into a voting trust or enter into any
agreement (other than this Agreement), arrangement or understanding with any
Person, directly or indirectly, to vote, grant any proxy or give instructions
with respect to the voting of any of the Subject Shares in connection with any
of the Specified Matters. The Stockholder shall be permitted to vote the Subject
Shares in connection with any of the Specified Matters provided that such vote
is in compliance with Section 1.01 hereof, and in the case of a vote at a
meeting is submitted at least three business days prior to such meeting or in
the case of delivery of a consent is delivered to Fortune for submission to GBC
at least three business days prior to the due date for submission to GBC, and in
any such circumstance in which the Stockholder’s vote or consent complies with
Section 1.01 hereof and the foregoing submission and delivery requirements, the
Proxy Holders will

 

4



--------------------------------------------------------------------------------

not use the proxy granted pursuant to this Section 1.02 unless the Stockholder’s
vote or consent is subsequently withdrawn. The Stockholder will retain at all
times the right to vote the Subject Shares, in the Stockholder’s discretion, on
all matters other than the Specified Matters that are at any time or from time
to time presented to GBC’s stockholders generally. For the avoidance of doubt,
the proxy granted pursuant to this Section 1.02 shall be revoked automatically
upon termination of this Agreement pursuant to Article 7 hereof.

 

Section 1.03 Transfer Restrictions. From and after the date hereof and until the
termination of this Agreement pursuant to Article 7, the Stockholder agrees not
to (i) sell, transfer, pledge (except to the extent that such Subject Shares are
pledged as of the date hereof (the “Pledged Shares”)), encumber, assign or
otherwise dispose of (including by gift) (collectively, “Transfer”), or enter
into any contract, option or other arrangement or understanding (including any
profit sharing arrangement) with respect to the Transfer of, any of the Subject
Shares to any Person other than pursuant to the Merger Agreement, (ii) deposit
the Subject Shares into a voting trust, enter into any voting arrangement or
understanding, or otherwise Transfer, whether by proxy, voting agreement or
otherwise the right to vote the Subject Shares or (iii) take any action that
would make any of its representations or warranties contained herein untrue or
incorrect or have the effect of preventing, disabling or impeding the
Stockholder from performing its obligations under this Agreement. The foregoing
restrictions will not apply to (x) Transfers to affiliates (other than GBC and
its Subsidiaries) of the Stockholder and the entry into related agreements by
and among the Stockholder and/or its affiliates provided that such affiliates
have executed an instrument or instruments, in form and substance reasonably
satisfactory to ACCO, agreeing to be bound by this Agreement to the same extent
as the Stockholder with respect to the Subject Shares to which such Transfer
relates or (y) Transfers pursuant to the exercise of options to purchase any of
the Subject Shares that have been granted and are outstanding as of the date of
this Agreement (“Subject Share Options”), provided that the Stockholder will use
commercially reasonable efforts to cause the Person exercising such an option to
execute an instrument or instruments, in form and substance reasonably
satisfactory to ACCO, agreeing to be bound by this Agreement to the same extent
as the Stockholder with respect to the Subject Shares to which such Transfer
relates, or (z) Transfers of Pledged Shares as part of the exercise of remedies
under the Amended and Restated Pledge Agreement dated as of April 26, 2002, as
amended, between the Stockholder and Harris Trust and Savings Bank, as agent
(the “Pledge Agreement”) following an Event of Default (as such term is used in
the Pledge Agreement), provided that at all times prior to the Effective Time
the Subject Shares to which such Transfers relate will be, and any transferee of
such Subject Shares will hold such shares, subject to rights of Fortune and ACCO
hereunder and the irrevocable proxy granted to the Proxy Holders hereunder.

 

5



--------------------------------------------------------------------------------

Section 1.04 Legending of Certificates; Nominees Shares. The Stockholder shall
use reasonable efforts to promptly cause the following legend to be
conspicuously noted on each certificate representing the Subject Shares:

 

“The shares represented by this certificate are subject to a Voting Agreement
dated as of March 15, 2005. The Voting Agreement restricts the transferability
of the shares represented by this certificate, and includes a voting agreement,
and an irrevocable proxy to vote the shares represented by this certificate.”

 

Section 1.05 Appraisal Rights. The Stockholder hereby irrevocably waives any
rights of appraisal in connection with the Merger.

 

Section 1.06 No Solicitation. From the date of this Agreement and until the
termination of this Agreement pursuant to Article 7 hereof, the Stockholder
shall not, and the Stockholder shall use its reasonable best efforts to cause
its directors, officers, partners, employees, advisors, affiliates,
representatives, agents and other intermediaries (including any investment
banker, accountant, legal advisor or other consultant) (collectively,
“Representatives”) not to, directly or indirectly, (i) initiate, solicit,
encourage or knowingly facilitate (including by way of furnishing information)
any inquiries or the making of any proposal or offer with respect to, or a
transaction to effect, any GBC Acquisition Proposal, (ii) have any discussions
with or provide any confidential information or data to any Person relating to a
GBC Acquisition Proposal, or engage in any negotiations concerning a GBC
Acquisition Proposal, or knowingly facilitate any effort or attempt to make or
implement a GBC Acquisition Proposal, (iii) approve, recommend, agree to or
accept, or propose publicly to approve, recommend, agree to or accept, any GBC
Acquisition Proposal, (iv) approve, recommend, agree to or accept, or propose to
approve, recommend, agree to or accept, or execute or enter into, any letter of
intent, agreement in principle, merger agreement, acquisition agreement, option
agreement or other similar agreement related to any GBC Acquisition Proposal or
(v) waive, amend, modify or grant any release under any standstill or similar
agreement or confidentiality agreement to which it or any of its Representatives
is a party with respect to GBC or transactions involving GBC, provided, however,
that the Stockholder may consult solely with and provide information solely to
the Board of Directors of GBC with respect to a GBC Acquisition Proposal at such
board’s request if and only if such board, after consulting with outside legal
counsel, concludes in good faith that its failure to consult with the
Stockholder at the specific time of the request would be a breach of its
fiduciary duties to stockholders under Applicable Laws. As promptly as
practicable (and in any event within 36 hours) after receipt of any GBC
Acquisition Proposal or any request for nonpublic information or any inquiry
relating in any way to a GBC Acquisition Proposal, the Stockholder shall provide
Fortune and ACCO with oral and written notice of the material terms and
conditions of such GBC Acquisition Proposal, request or inquiry and the identity
of the Person or group making any such GBC

 

6



--------------------------------------------------------------------------------

Acquisition Proposal, request or inquiry and a copy of all correspondence and
other written materials (including written materials provided by email or
otherwise in electronic format) provided to the Stockholder in connection with
such GBC Acquisition Proposal, request or inquiry. The Stockholder shall provide
Fortune and ACCO as promptly as practicable with all information as is
reasonably necessary to keep Fortune and ACCO informed in all material respects
of all oral or written communications regarding, and the status and material
terms of, any such GBC Acquisition Proposal, request or inquiry and shall
promptly provide to Fortune and ACCO a copy of all written materials (including
written materials provided by email or otherwise in electronic format)
subsequently provided by or to the Stockholder in connection with such GBC
Acquisition Proposal, request or inquiry. The Stockholder agrees that it will
use reasonable best efforts to inform promptly its Representatives of the
obligations undertaken by the Stockholder in this Section 1.06. Fortune and ACCO
hereby acknowledge and agree that this Section 1.06 shall not limit or otherwise
restrict GBC (whose obligations are set forth in the Merger Agreement) nor shall
the Stockholder be liable or responsible for any action taken by GBC pursuant to
(or in violation of) the Merger Agreement or otherwise provided the Stockholder
has complied with its obligations hereunder and has not caused such action by
GBC to be taken.

 

Section 1.07 No Restraint on Officer or Director Action. Notwithstanding
anything to the contrary herein, Fortune hereby acknowledges and agrees that no
provision in this Agreement shall limit or otherwise restrict the Stockholder,
or any officer, director, partner or employee of the Stockholder, who is, or
becomes during the term hereof, a director or an officer of GBC with respect to
any act or omission that such individual may undertake or authorize in his or
her capacity as a director or an officer of GBC, including any vote that such
individual may make as a director of GBC, with respect to any matter presented
to the board of directors of GBC. The agreements set forth herein shall in no
way restrict any such director or officer in the exercise of his or her
fiduciary duties as a director or officer of GBC. The Stockholder has executed
this Agreement solely in the capacity as the record and beneficial owner of
Subject Shares and no action taken by any such director or officer solely in
such person’s capacity as a director or officer of GBC shall be deemed to
constitute a breach of any provision of this Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER.

 

The Stockholder hereby represents and warrants to Fortune and ACCO as of the
date hereof as follows:

 

Section 2.01 Good Standing. The Stockholder is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.

 

7



--------------------------------------------------------------------------------

Section 2.02 Due Authorization; Binding Agreement. The Stockholder has all
requisite corporate power and authority to enter into this Agreement and to
performs its obligations hereunder. The execution and delivery of this Agreement
and the performance by the Stockholder of its obligations hereunder have been
duly authorized by all necessary corporate action on the part of the
Stockholder. This Agreement has been duly executed and delivered by the
Stockholder and, assuming due authorization and valid execution and delivery by
Fortune and ACCO, constitutes a valid and binding agreement of the Stockholder
enforceable against the Stockholder in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium and other similar laws relating to or
affecting creditors generally or general equity principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 2.03 No Conflicts.

 

(a) The execution and delivery by the Stockholder of this Agreement does not,
and the performance by the Stockholder of its obligations hereunder will not,
conflict with, or result in any breach or violation of, or constitute a default
(with or without notice or lapse of time, or both) under, or give rise to a
right of or result by its terms in the termination, amendment, cancellation or
acceleration of any obligation or the loss of a material benefit under or the
creation of a Lien, charge, “put” or “call” right or other encumbrance on, or
the loss of, any of the Subject Shares under or pursuant to (i) any provision of
the certificate of incorporation or Bylaws of the Stockholder or (ii) (A) any
material contract to which the Stockholder or any of its Subsidiaries is a party
or by which any of their respective properties or assets is bound or (B) any
material permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to the Stockholder or any
of its Subsidiaries or their respective properties or assets.

 

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to the Stockholder in connection with the execution
of this Agreement by the Stockholder and the consummation by the Stockholder of
the transactions contemplated hereby, except where the failure to obtain such
consent, approval, order, or authorization or to make such registration,
declaration or filing would not have a material adverse effect on the
Stockholder or prevent, delay or impede the performance by the Stockholder of
its obligations under this Agreement.

 

Section 2.04 Ownership of the Subject Shares. The Stockholder is the beneficial
owner and the owner of record of the Subject Shares. The Stockholder does not
own, beneficially or of record, any shares of capital stock of GBC or securities
convertible into or exchangeable for shares of capital stock of GBC, other than
the Subject Shares. Except as set forth on Schedule 2.04, the Stockholder has
the sole right

 

8



--------------------------------------------------------------------------------

and power to vote and dispose of the Subject Shares, and none of such Subject
Shares is subject to any voting trust or other agreement, arrangement or
restriction with respect to the voting or transfer of any of the Subject Shares,
except for this Agreement.

 

Section 2.05 Litigation. There is no suit, action, proceeding or regulatory
investigation pending against the Stockholder or, to the knowledge of the
Stockholder, threatened against the Stockholder that restricts in any material
respect or prohibits (or, if successful, would reasonably be expected to
restrict or prohibit) the exercise by any party or beneficiary of its rights
under this Agreement or the performance by any party of its obligations under
this Agreement.

 

Section 2.06 Accuracy of Representations; Reliance by Fortune. The
representations and warranties contained in this Agreement are accurate in all
respects as of the date of this Agreement. The Stockholder understands and
acknowledges that Fortune and ACCO are entering into the Merger Agreement in
reliance upon the Stockholder’s execution and delivery of this Agreement.

 

ARTICLE III

 

FURTHER ASSURANCES.

 

The Stockholder agrees, from time to time, to execute and deliver, or cause to
be executed and delivered, such additional or further consents, documents and
other instruments as Fortune may reasonably request for the purpose of
effectively carrying out the transactions contemplated by this Agreement.

 

ARTICLE IV

 

STOP TRANSFER ORDER.

 

The Stockholder hereby authorizes GBC’s counsel to notify GBC’s transfer agent
that, prior to any termination of this Agreement, there is a stop transfer order
with respect to all of the Subject Shares (and that this Agreement places limits
on the voting of the Subject Shares). Fortune and ACCO acknowledge and agree
that such stop order shall not apply to any (a) Transfers pursuant to the
exercise of Subject Share Options or (b) Transfers of Pledged Shares as part of
the exercise of remedies under the Pledge Agreement following an Event of
Default.

 

ARTICLE V

 

ADJUSTMENTS TO PREVENT DILUTION.

 

In the event of a stock dividend or distribution, or any change in the GBC
Common Stock or GBC Class B Common Stock by reason of any stock dividend,
split-up,

 

9



--------------------------------------------------------------------------------

reclassification, recapitalization, combination or the exchange of shares, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any shares into which
or for which any or all of the Subject Shares may be changed or exchanged.

 

ARTICLE VI

 

ASSIGNMENT; THIRD PARTY BENEFICIARIES.

 

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties; provided,
however the Stockholder may assign its rights, interests and obligations under
this Agreement with respect to any Subject Shares to any affiliate that acquires
such Subject Shares in accordance with the terms and subject to the conditions
of Section 1.03. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns. This Agreement (including the documents
and instruments referred to herein) is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder.

 

ARTICLE VII

 

TERMINATION.

 

This Agreement shall terminate, and no party shall have any rights or
obligations hereunder and this Agreement shall become null and void and have no
further effect upon the first to occur of (a) the Effective Time and (b) the
termination of the Merger Agreement pursuant to Section 9.1 of the Merger
Agreement; provided that if this Agreement shall terminate as a result of the
occurrence of the Effective Time, the agreements set forth in Section 1.05 shall
survive the Effective Time. Nothing in this Article 7 shall relieve any party of
liability for breach of this Agreement.

 

ARTICLE VIII

 

GENERAL PROVISIONS.

 

Section 8.01 Amendments to this Agreement; Amendments to the Merger Agreement.
No amendment, modification, termination, or waiver of any provision of this
Agreement, and no consent to any departure by the Stockholder, Fortune or ACCO
from any provision of this Agreement, shall be effective unless it shall be in
writing and signed and delivered by the Stockholder, Fortune and ACCO, and then
it shall be effective only in the specific instance and for the specific purpose
for which it is given. Notwithstanding anything to the contrary in this
Agreement, the Stockholder will

 

10



--------------------------------------------------------------------------------

not be required to comply with Section 1.01 of this Agreement (nor will the
irrevocable proxy granted pursuant to Section 1.02 apply) if, and only if, the
Merger Agreement is amended without the prior written consent of the Stockholder
and such amendment (1) has an adverse effect on the Stockholder as a result of a
change in any of the definitions of Exchange Ratio, GBC Fully Diluted Shares (as
defined in the Distribution Agreement) or Post-Closing ACCO Shares Outstanding
(as defined in the Distribution Agreement) or (2) treats the Stockholder
differently from all other stockholders of GBC in terms of the consideration
received per share of GBC stock.

 

Section 8.02 Publication. The Stockholder hereby consents to disclosure in the
Proxy Statement/Prospectus (including all documents and schedules filed with the
SEC) and press releases with respect to the Merger in accordance with the Merger
Agreement, of the identity of the Stockholder and ownership of the Subject
Shares and the nature of its commitments, arrangements and understandings
pursuant to this Agreement; provided, that, in advance of any such disclosure,
the Stockholder shall be afforded a reasonable opportunity to review and comment
thereon.

 

Section 8.03 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) upon confirmation of receipt if delivered by telecopy or
telefacsimile, (c) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service or (d) on the fifth Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid to Fortune and ACCO in accordance with
Section 10.2 of the Merger Agreement and to the Stockholder at Lane Industries,
Inc. One Lane Center, 1200 Shermer Road, Northbrook, Illinois 60062, Attention:
Arthur J. Schiller, General Counsel, Fax No. (847) 291-5803; with a copy to:
Sidley Austin Brown & Wood LLP, Bank One Plaza, 10 South Dearborn, Chicago,
Illinois 60603, Attention: Larry A. Barden and Chris Abbinante, Fax No. (312)
853-7036 (or at such other address for a party as shall be specified by like
notice).

 

Section 8.04 Interpretation. When a reference is made in this Agreement to
Sections or Articles, such reference shall be to a Section or Article of this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Wherever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.

 

Section 8.05 Remedies Cumulative. All rights, powers and remedies provided in
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other right,
power or remedy by such party.

 

11



--------------------------------------------------------------------------------

Section 8.06 Waivers. Except as otherwise specifically provided in this
Agreement, no action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. The waiver by
any party hereto of a breach of any provision contained in this Agreement shall
not operate or be construed as a waiver of any prior or subsequent breach of the
same or any other provision contained in this Agreement.

 

Section 8.07 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.

 

Section 8.08 No Survival. None of the representations or warranties in this
Agreement or in any other document delivered pursuant to this Agreement shall
survive the date this Agreement is terminated pursuant to Article 7; provided,
however, that the termination of this Agreement shall not relieve any party for
any liability for any breach of this Agreement that occurred prior to the
termination hereof.

 

Section 8.09 Cooperation as to Regulatory Matters. If so requested by Fortune,
ACCO or GBC promptly after the date hereof, the Stockholder will use its
reasonable best efforts to make, or to cooperate in the making by GBC of, all
filings which are required under the HSR Act and applicable requirements under
antitrust and other competition laws of jurisdictions outside the United States
of America (“Foreign Competition Laws”) and to seek all regulatory approvals
required in connection with the transactions contemplated by the Merger
Agreement. In furtherance and not in limitation of the foregoing, the
Stockholder agrees to make the appropriate filings, or cooperate in the making
by GBC of appropriate filings, if any are required, under Foreign Competition
Laws. The parties shall furnish to each other such necessary information and
reasonable assistance as may be requested in connection with the preparation of
filings and submissions to any governmental agency, including filings under the
provisions of the HSR Act. The Stockholder shall also (i) supply Fortune, ACCO
and GBC with copies of all correspondence (excluding filings); and (ii) inform
Fortune, ACCO and GBC of all communications between the Stockholder and its
representatives and the Federal Trade Commission, the Department of Justice and
any other governmental agency or authority and members of their respective
staffs with respect to this Agreement and the transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------

Section 8.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.

 

Section 8.11 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Stockholder, Fortune and ACCO, and supersedes all prior
agreements or understandings, with respect to the subject matter of this
Agreement.

 

Section 8.12 Fees and Expenses; Restriction on Fees.

 

(a) All costs and expenses incurred in connection with this Agreement shall be
paid by the party incurring such expenses; and

 

(b) The Stockholder agrees that, commencing on the date hereof, it will not,
directly or indirectly, accept any payment from GBC or any of its Subsidiaries
that would result in a breach of any obligation or agreement of GBC under Merger
Agreement or any of the Transaction Agreements.

 

Section 8.13 Legal Counsel. The Stockholder acknowledges that it has been
advised by, and has had the opportunity to consult with, its own attorney prior
to entering into this Agreement. The Stockholder acknowledges that the attorneys
for GBC represent GBC and do not represent the Stockholder in connection with
this Agreement, the Merger Agreement, the Merger or any of the transactions
contemplated hereby or thereby.

 

Section 8.14 Specific Performance; Enforcement. Each of the parties hereto
recognizes and acknowledges that a breach by it of any covenants or agreements
contained in this Agreement will cause the other party to sustain damages for
which it would not have an adequate remedy at law for money damages, and
therefore, each of the parties hereto agrees that in the event of any such
breach the aggrieved party shall be entitled to the remedy of specific
performance of such covenants and agreements and injunctive and other equitable
relief in addition to any other remedy to which it may be entitled, at law or in
equity. The parties agree that they shall be entitled to enforce specifically
the terms and provisions of this Agreement in the courts of the State of
Delaware and any Federal court, sitting in the state of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the parties hereto (i) consents to submit such party to the
personal jurisdiction of any Federal court located in the State of Delaware or
any Delaware state court in the event any dispute arises out of this Agreement
or any of the transactions contemplated hereby, (ii) agrees that such party will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, (iii) agrees that such party will not
bring any action relating to this Agreement or the transactions contemplated
hereby in any court other than a Federal court sitting in the state of Delaware
or a Delaware state court and (iv) waives any right to trial by jury with
respect to any claim or proceeding related to or arising out of this Agreement
or any of the transactions contemplated hereby.

 

13



--------------------------------------------------------------------------------

Section 8.15 Counterparts; Facsimile. This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. This Agreement may be executed by facsimile
signatures of the parties hereto.

 

[SIGNATURE PAGES TO FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date hereinabove written.

 

FORTUNE BRANDS, INC.

By:

 

/s/ Christopher J. Klein

--------------------------------------------------------------------------------

Name:

 

Christopher J. Klein

Title:

 

Senior Vice President

ACCO WORLD CORPORATION

By:

 

/s/ Neal Fenwick

--------------------------------------------------------------------------------

Name:

 

Neal Fenwick

Title:

 

Executive Vice President -

Finance and Administration

LANE INDUSTRIES, INC.

By:

 

/s/ Forrest M. Schneider

--------------------------------------------------------------------------------

Name:

 

Forrest M. Schneider

Title:

 

President and Chief Executive Officer

 

15